 1                             IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                           OAKLAND DIVISION
 4

 5
     STATE OF CALIFORNIA, et al.,                             Case No. 4:18-cv-03237-HSG
 6
                                              Plaintiffs, ORDER REGARDING JOINT
 7                                                        STIPULATION REQUESTING
                    v.                                    EXTENSION OF TIME TO FILE FEE
 8                                                        MOTION
 9   UNITED STATES ENVIRONMENTAL                              Judge:        The Honorable Haywood S.
     PROTECTION AGENCY, et al.,                                             Gilliam, Jr.
10
                                           Defendants.
11

12                                                    ORDER
13         BEFORE THE COURT is the Joint Stipulation Requesting an Extension of Time to File
14   Fee Motion submitted on December 2, 2019, by Plaintiffs States of California, Illinois, Maryland,
15   New Mexico, Oregon, Rhode Island, and Vermont, the Commonwealth of Pennsylvania, and the
16   California Air Resources Board (State Plaintiffs), and Defendants United States Environmental
17   Protection Agency and Andrew R. Wheeler, in his official capacity as Administrator of the EPA.
18   After consideration of the stipulation and declaration of Elizabeth B. Rumsey in support, the
19   Court GRANTS the stipulated request and hereby orders that the deadline to file a fee motion is
20   extended by 180 days to June 1, 2020.
21   IT IS SO ORDERED.
22    Dated: 12/3/2019
                                                                HAYWOOD S. GILLIAM, JR.
23                                                              UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                          1
             Order Regarding Joint Stipulation Requesting Extension of Time to File Fee Motion (4:18-cv-03237-HSG)
